UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7504



HERMAN E. HARSTON,

                                             Petitioner - Appellant,

          versus


P. L. HUFFMAN,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-1294-R)


Submitted:   January 16, 2003             Decided:   January 28, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman E. Harston, Appellant Pro Se. Katherine P. Baldwin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman E. Harston appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion.     We have reviewed the record and

find no abuse of discretion.   See Dunlap v. Litscher, 301 F.3d 873,

876 (7th Cir. 2001); Rodriguez v. Mitchell, 252 F.3d 191, 203 n.3

(2d Cir. 2001); Riero v. Johnson, 197 F.3d 147, 150 (5th Cir.

1999).   Accordingly, we affirm on the reasoning of the district

court. See Harston v. Huffman, No. CA-95-1294-R (W.D. Va. Sept. 12,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2